EXHIBIT 10.1

BOARD OF DIRECTORS SEPARATION COMPENSATION POLICY
(As Amended May 26, 2009)

A director who serves at least three full terms (nine years) is entitled to
receive as compensation three times the Board of Directors’ annual retainer that
is in effect at the time of separation from the Board of Directors. A director
who serves full terms beyond the initial three terms is entitled to receive
additional compensation of one-half times the annual Board of Directors’
retainer in effect at the time of separation for each additional full term
served, not to exceed three additional terms. Separation shall include
retirement, resignation, death, disability, or change of corporate ownership.
This compensation shall be paid within sixty days of the director’s separation
from the Board.

Notwithstanding anything in this Policy, any Director who is a “specified
employee” (as determined in accordance with Code §409A) at the time payment
would otherwise commence may be paid no earlier than on the first day of the
seventh month following separation, together with reasonable interest during the
period of delay, if any.

The Board of Directors reserves the right at any time to amend, modify or
eliminate any part or all of this separation compensation policy.

43

--------------------------------------------------------------------------------